Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 19, 2006







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed September 19, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00697-CV
____________
 
IN RE THOMAS DOWNING,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
August 9, 2006, relator Thomas Downing, an inmate at the Briscoe Unit of the
Texas Department of Criminal Justice, filed a mandamus petition in this court
seeking an order directing the presiding judge of the 180th District Court of
Harris County to provide relator with a Aprice quote@ for copies of documents that relator
requested concerning his plea of nolo contendre in cause number 926361.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Relator has
failed to establish that he is entitled to the relief requested.  Accordingly,
we deny relator=s petition for writ of mandamus.   




 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed September
19, 2006.
Panel consists of Chief Justice Hedges, Justices Yates
and Seymore.